

113 S1712 IS: Employee Rights Act
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1712IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Hatch (for himself, Mr. Alexander, Mr. McConnell, Mr. Barrasso, Mr. Boozman, Mr. Burr, Mr. Chambliss, Mr. Coburn, Mr. Cochran, Mr. Cornyn, Mr. Enzi, Mr. Graham, Mr. Heller, Mr. Inhofe, Mr. Isakson, Mr. Johnson of Wisconsin, Mr. Lee, Mr. McCain, Mr. Paul, Mr. Risch, Mr. Rubio, Mr. Scott, Mr. Thune, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide protections for workers with respect to their
		  right to select or refrain from selecting representation by a labor
		  organization.1.Short
			 titleThis Act may be cited as
			 the Employee Rights
			 Act.2.Amendments to
			 the National Labor Relations Act(a)Unfair labor
			 practicesSection 8(b)(1) of the National Labor Relations Act (29
			 U.S.C. 158(b)(1)) is amended by inserting interfere with before
			 restrain.(b)Representatives
			 and electionsSection 9 of the National Labor Relations Act (29
			 U.S.C. 159) is amended—(1)in subsection
			 (a)—(A)by striking
			 designated or selected for the purposes of collective bargaining
			 and inserting for the purposes of collective bargaining selected by
			 secret ballot in an election conducted by the Board,; and(B)by inserting
			 before the period the following: : Provided further,
			 That, for purposes of determining the majority of the employees in a
			 secret ballot election in a unit, the term majority shall mean
			 the majority of all the employees in the unit, and not the majority of
			 employees voting in the election; and(2)in subsection
			 (e), by adding at the end the following:(3)Whenever any certified or voluntarily
				recognized bargaining unit existing on or after the date of enactment of the
				Employee Rights Act experiences
				turnover, expansion, or alteration by merger of unit represented employees
				exceeding 50 percent of the bargaining unit on such date and (A) the unit
				represented employees are covered by a negotiated and agreed-upon collective
				agreement in effect between a labor organization representative and an
				employer, the Board  shall conduct a secret paper ballot
				election among the represented employees in the bargaining unit between the
				120th day and 110th day prior to the collective agreement’s expiration or prior
				to the conclusion of three years, whichever occurs earlier, or (B) there is no
				negotiated collective agreement then in effect between a labor organization and
				an employer, the Board shall conduct a secret paper
				ballot election among the represented employees in the bargaining unit within
				30 days. Thereafter, a secret ballot election shall again be conducted under
				the same conditions and procedures whenever the recognized bargaining unit
				experiences turnover, expansion, or alteration by merger of unit represented
				employees exceeding 50 percent of the bargaining unit then in existence at the
				time of the preceding secret paper ballot election. The election shall be conducted
				without regard to the pendency of any unfair labor practice charge against the
				employer or the labor organization representative and the Board shall rule on
				any objections to the election pursuant to its established timeframes for
				resolving such matters. If a majority of the votes cast in a valid election
				reject the continuing representation by the labor organization, the Board shall
				withdraw the labor organization’s certification, the labor organization shall
				cease representation of employees in the bargaining unit, and any obligations
				to or on behalf of the labor organization in a collectively bargained contract
				then in effect shall
				terminate..(c)Fair
			 representation in electionsSection 9 of the National Labor Relations
			 Act (29 U.S.C. 159) is amended—(1)in subsection
			 (b), by inserting prior to an election after in each
			 case; and(2)in subsection
			 (c)—(A)in the flush
			 matter following paragraph (1)(B)—(i)by
			 inserting of 14 days in advance after appropriate hearing
			 upon due notice;(ii)by
			 inserting , and a review of post-hearing appeals, after
			 the record of such hearing; and(iii)by adding at
			 the end the following: The employer shall
			 provide the Board a list consisting only of employee names and home addresses of all eligible
			 voters within 7 days following the Board’s determination of the appropriate
			 unit or following any agreement between the employer and the labor organization
			 regarding the eligible voters. Any employee may elect to be excluded from such list by notifying the employer in writing.; and(B)by adding at the
			 end the following:(6)(A)No election shall take
				place after the filing of any petition unless and until—(i)a hearing is conducted before a
				qualified hearing officer in accordance with due process on any and all
				material, factual issues regarding jurisdiction, statutory coverage,
				appropriate unit, unit inclusion or exclusion, or eligibility of individuals;
				and(ii)the issues are resolved by a Regional
				Director, subject to appeal and review, or by the Board.(B)No election results shall be final
				and no labor organization shall be certified as the bargaining representative
				of the employees in an appropriate unit unless and until the Board has ruled
				on—(i)each pre-election issue not resolved
				before the election; and(ii)the Board conducts a hearing in
				accordance with due process and resolves each issue pertaining to the conduct
				or results of the
				election..(d)PenaltiesSection
			 10 of the National Labor Relations Act (29 U.S.C. 160) is amended by inserting
			 after the second sentence following the second proviso, the following:
			 Any labor organization found to have interfered with, restrained, or
			 coerced employees in the exercise of their rights under section 7 to form or
			 join a labor organization or to refrain therefrom, including the filing of a
			 decertification petition, shall be liable for wages lost and union dues or fees
			 collected unlawfully, if any, and an additional amount as liquidated damages.
			 Any labor organization found to have interfered with, restrained, or coerced an
			 employee in connection with the filing of a decertification petition shall be
			 prohibited from filing objections to an election held pursuant to such
			 petition..3.Amendments to
			 the Labor-Management Reporting and Disclosure Act of 1959(a)DefinitionSection
			 3(k) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C.
			 402(k)) is amended by striking ballot, voting machine, or otherwise,
			 but and inserting paper ballot, voting machine, or electronic
			 ballot cast in the privacy of a voting booth and.(b)Rights of
			 membersSection 101(a)(1) of the Labor-Management Reporting and
			 Disclosure Act of 1959 (29 U.S.C. 411(a)(1)) is amended by adding at the end
			 the following Every employee in a bargaining unit represented by a labor
			 organization, regardless of membership status in the labor organization, shall
			 have the same right as members to vote by secret ballot regarding whether to
			 ratify a collective bargaining agreement with, or to engage in, a strike or
			 refusal to work of any kind against their employer..(c)Right not To
			 subsidize union nonrepresentational activitiesTitle I of the
			 Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 411 et seq.)
			 is amended by adding at the end the following:106.Right not to
				subsidize union nonrepresentational activitiesNo employee’s union dues, fees, or
				assessments or other contributions shall be used or contributed to any person,
				organization, or entity for any purpose not directly related to the labor
				organization’s collective bargaining or contract administration functions on
				behalf of the represented unit employee unless the employee member, or
				nonmember required to make such payments as a condition of employment,
				authorizes such expenditure in writing, after a notice period of not less than
				35 days. An initial authorization provided by an employee under the preceding
				sentence shall expire not later than 1 year after the date on which such
				authorization is signed by the employee. There shall be no automatic renewal of
				an authorization under this
				section..(d)LimitationsSection
			 101(a) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C.
			 411(a)) is amended by adding at the end the following:(6)LimitationNo strike
				shall commence without the consent of a majority of all represented unit
				employees affected, determined by a secret ballot vote conducted by a neutral,
				private organization chosen by agreement between the employer and the labor
				organization involved. In any case in which the employer involved has made an
				offer for a collective bargaining agreement, the represented unit employees
				involved shall be provided the opportunity for a secret ballot vote on such
				offer prior to any vote relating to the commencement of a strike. The cost of
				any such election shall be borne by the labor
				organization..(e)Reporting by
			 labor organizationsSection 201(c) of the Labor-Management
			 Reporting and Disclosure Act of 1959 (29 U.S.C. 431(c)) is amended—(1)by inserting
			 and the independently verified annual audit report of the labor
			 organization’s financial condition and operations after required
			 to be contained in such report;(2)by inserting
			 and represented unit nonmembers after
			 members;(3)by inserting
			 and represented unit nonmember after any
			 member;(4)by striking
			 and after any books, records,; and(5)by inserting
			 , and independently verified annual audit report of the labor
			 organization’s financial condition and operations before
			 necessary to verify such report..(f)Acts of
			 violenceSection 610 of the Labor-Management Reporting and
			 Disclosure Act of 1959 (29 U.S.C. 530) is amended—(1)by striking
			 It shall and inserting (a) It shall; and(2)by adding at the
			 end the following:(b)It shall be
				unlawful for any person, through the use of force or violence, or threat of the
				use of force or violence, to restrain, coerce, or intimidate, or attempt to
				restrain, coerce, or intimidate any person for the purpose of obtaining from
				any person any right to represent employees or any compensation or other term
				or condition of employment. Any person who willfully violates this subsection
				shall be fined not more than $100,000 or imprisoned for not more than 10 years,
				or both.(c)The lawfulness of
				a labor organization’s objectives shall not remove or exempt from the
				definition of extortion conduct by the labor organization or its agents that
				otherwise constitutes extortion as defined by section 1951(b)(2) of title 18,
				United States Code, from the definition of
				extortion..